Citation Nr: 0000545	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a 30 percent rating from July 11, 1997, the 
date of the veteran's claim.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Prior to April 27, 1998, the veteran's service-connected 
PTSD was manifested by flattened affect, difficulty in 
establishing and maintaining effective work and social 
relationships, depressed mood, anxiety, social withdrawal, 
suspiciousness, chronic sleep impairment, impaired impulse 
control, but not by circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, or impaired judgment or abstract 
thinking.

3.  On and after April 27, 1998, the veteran's service-
connected PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
impaired judgment and cognitive processes, disturbances of 
motivation and difficulty in establishing and maintaining 
effective work relationships, but he does not have 
deficiencies in most areas with obsessional rituals 
interfering with his routine, intermittently illogical 
speech, near continuous panic or depression affecting 
independent function, spatial disorientation, neglect of 
personal hygiene or inability to establish and maintain 
effective relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to April 27, 1998 have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an evaluation of 50 percent for PTSD on 
and after April 27, 1998 have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his service-connected PTSD because the 
disorder is more disabling than contemplated by the current 
30 percent rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The RO granted service connection for PTSD in September 1997 
at an assigned disability rating of 30 percent pursuant to 
Diagnostic Code (DC) 9411.  That rating has been in effect 
ever since.  Under 38 C.F.R. § 4.130, DC 9411, PTSD is 
evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].


Rating prior to April 27, 1998

The first claims file evidence documenting the veteran's PTSD 
is a report of an August 1997 VA examination which notes that 
the veteran attended VA outpatient treatment for PTSD.  The 
report also notes that during the examination the veteran was 
uneasy and tense with flattened affect and a detached 
attitude manifested by reported constricted work, social and 
peer relationships and a tendency to distrust people.  The 
veteran also reported irritability and short temper, frequent 
sleep impairment and recurrent Vietnam War-related dreams and 
flashbacks, combat-related guilt, depression and absence of 
hobbies, but no suicidal ideation or phobias.  The examiner 
found that the veteran was well groomed with good hygiene and 
fair judgment, insight, memory and concentration, and that he 
was regularly employed.  The examiner based a PTSD diagnosis 
upon findings of withdrawal, lack of interest, 
hypervigilence, sleep disturbance with nightmares and 
interpersonal problems and described the veteran's PTSD 
disability as moderate.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 to 65.

VA treatment records also from August 1997 to March 1998 note 
findings including full orientation, absence of homicidal and 
suicidal ideation or evidence of gross psychosis, psychomotor 
retardation, depressed mood with appropriate affect and slow 
but coherent speech and the veteran appeared weary and 
despondent.  The record also notes that the veteran reported 
feelings of helplessness, frequent outbreaks of violent 
anger, nightmares and depression.  Treating physicians also 
noted absence of the need for inpatient psychological 
treatment, a 30 year continuous work history, a more than 20 
year marriage to a woman with whom he lived and who he 
described as very supportive and understanding, and generally 
good relations with his children, siblings and mother.

Prior to April 27, 1998 the veteran manifested some symptoms 
required for an evaluation in excess of 30 percent for PTSD 
under DC 9411.  Those symptoms include, flattened affect, 
violent anger and depression.  However, the medical evidence 
also shows little or no evidence of many other symptoms 
required to support an evaluation in excess of 30 percent.  
Specifically, there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, or 
impaired judgment or abstract thinking.  Notwithstanding his 
emotional outbreaks the veteran retained close relationships 
with his wife, children, siblings and mother, was a church 
member and has proven himself to be sufficiently flexible to 
maintain a 30 year career as an electrician and to find and 
keep other employment after ending that career.  The GAF 
score of 60 to 65 is consistent with the conclusion that the 
veteran manifested only "moderate level of social 
impairment" as a result of his PTSD, consistent with the 30 
percent rating.  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.

Rating on and after April 27, 1998

VA treatment and examination records beginning on April 27, 
1998 document a deteriorating picture of the veteran's PTSD 
symptomatology.  A physician's note from that date finds 
worsening, nearly disabling emotional abnormalities, 
cognitive disruptions, unpredictable emotional outbursts, 
mood swings and uncontrollable bouts of increasingly severe 
depression and irritability.  A similar note in June 1998 
reports fewer recent outbursts of temper but continued 
guardedness, vigilance and suspicion of unusual intensity.  
Although the veteran's claims file was not available for 
review by the VA physician who examined the veteran that 
month, the examination report also noted worsening symptoms 
including anxiety, increasingly intense and frequent 
flashbacks, nightmares, sleep impairment, suspicion of 
strangers, exaggerated startle response and hypervigilence.  
The examiner also observed that the veteran was well groomed, 
cooperative and alert, with relevant, logical and goal-
directed speech, full orientation and intact memory, judgment 
and insight.  The veteran reported that he had not lost work 
time due to illness and that he was a church member, and he 
denied delusions, hallucinations, and suicidal or homicidal 
ideations.  The examiner assigned a GAF score of 50 
"indicating major impairment in social functioning but able 
to maintain occupational productivity."  The latest 
treatment records associated with the claims file, from 
January and March 1999, confirm continued sleep disturbance, 
emotional instability and marital strain, lack of suicidal or 
homicidal ideation, satisfactory family and work life, clear 
and expressive speech and appropriate affect.

At his March 1999 RO hearing the veteran testified that in 
1998 he felt it necessary to leave his long-term occupation 
because of his PTSD.  He stated that he had lost 
concentration while working on a high voltage electrical 
panel which subsequently blew up in his face, causing second 
degree burns on his arms.  Thereafter, he decided to end his 
30 year electrician's career because of concerns that a PTSD-
related impairment rendered him a danger to himself and to 
his colleagues at the worksite.  He further testified that 
although his new job was less stressful than electrician's 
work it paid less.  The veteran also described recurring 
anxiety attacks but stated that the medications prescribed 
for his PTSD helped ease the symptoms to some degree.

The veteran's representative argues that the veteran's June 
1998 examination is inadequate because the examiner was 
unable to review the claims file.  However, the Board finds 
the credibility of the examination report to be uncompromised 
not only because it addresses relevant history, mental 
status, diagnosis and the GAF, but also because its findings 
are consonant both with the prior examination report and 
prior and subsequent treatment records.

The Board finds that on and after April 27, 1998, the veteran 
manifested substantial symptoms consistent with an evaluation 
in excess of 30 percent for anxiety under DC 9411.  The 
veteran clearly has demonstrated occupational and social 
impairment with reduced reliability and productivity due to 
impaired judgment and cognitive processes, disturbances of 
motivation and difficulty in establishing and maintaining 
effective work relationships.  Furthermore, although the 
examiner noted that the veteran's insight and judgment are 
"fair" and that he demonstrated sufficient ability to 
maintain personal relationships with his wife, family and 
some others, the assigned GAF score of 50 is consistent with 
"serious social impairment" consistent with a 50 percent 
disability rating.  See DSM-IV.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that on and after April 27, 1998, the 
veteran's PTSD manifested itself to a degree sufficient to 
warrant a 50 percent schedular rating.  The symptomatology 
associated with the veteran's PTSD is not shown to more 
nearly approximate the schedular criteria for the next higher 
70 percent evaluation because the veteran does not have 
deficiencies in most areas with obsessional rituals 
interfering with his routine, intermittently illogical 
speech, near continuous panic or depression affecting 
independent function, spatial disorientation, neglect of 
personal hygiene or inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.7.

Conclusion

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues, the Board finds that criteria for submission for 
assignment of an extraschedular rating are not met.  38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD prior to April 
27, 1998 is denied.


An evaluation of 50 percent for PTSD on and after April 27, 
1998 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

